DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “surface that includes a first and second regions” in line 2, Claim 1, “first conditions” in line 7, Claim 1, and “second conditions” in lines 10-11, of Claim 1, and “the second sealing material is configured such that the first conditions applied to the second sealing material are insufficient to cause the second sealing material to seal” in lines 11-13 of Claim 1, “the first seal is disposed over a majority of a surface of the at least one web layer” in Claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “ first conditions” in line 7 and it is unclear what structural or functional limitations are being claimed in relations to the packaging material and for the purpose of examination the “first conditions” is assumed to be the sealing strength of the material in conjunction with the temperature and pressure for seals. Clarification is respectfully requested.
Claim 1 recites the limitation “second conditions” in lines 10-11 and it is unclear what structural or functional limitations are being claimed in relations to the packaging material and for the purpose of examination the “second conditions” is assumed to be the sealing strength of the material in conjunction with the temperature and pressure for seals. Clarification is respectfully requested.
Claim 1 recites the limitation “insufficient to cause” and it is unclear as to what “insufficient” is intending to claim since such a term is a relative term. Since the conditions of the first and second conditions are not known in the claims, the limitation “insufficient” is not clearly defined. For the purpose of examination, the limitation “insufficient” is assumed to be that the first and second conditions are referring to a weak vs. strong seal. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 21, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele (US 3,750,907).

1: Steele teaches a packaging material (see Packaging material shown in Figure 1), comprising: at least one web layer (generally shown in Figure 2) having a surface that includes first and second regions (see surface that includes the first and second region below in Figure 1), wherein, when corresponding first regions are overlaid with each other and corresponding second regions are overlaid with each other (see Figure below where the first and second regions are overlaid with each other, respectively, in Figure 1 below), the overlaid first and second regions cooperatively surrounding a cavity (see cavity in Figure 1 below) defined between the at least one web layer; 
a first sealing material disposed in the first region and configured to seal together the corresponding first regions (see the first sealing material in the first region in Figure 1 below) of the at least one web layer upon application of first conditions to the first sealing material (in this instance, the condition is the sealing strength of the material in conjunction with the temperature and pressure for seals at 23, see Table 1 and col. 6, ll. 22-32); and 
a second sealing material disposed in the second region and configured to seal together the corresponding second regions (see the second sealing material in the second region in Figure 1 below) of the at least one web layer upon application of second conditions to the second sealing material (in this instance, the second condition is the sealing strength of the material in conjunction with the temperature and pressure for seals at 26 and at 28, see Table 1 and col. 6, ll. 22-32), wherein the second sealing material is configured such that the first conditions applied to the second sealing material are insufficient to cause the second sealing material to seal (the seals at sides 26 and 28 are stronger than seal 23 to resist bursting, col. 3, ll. 50-62).

    PNG
    media_image1.png
    344
    646
    media_image1.png
    Greyscale


2: Steele teaches the claimed invention as discussed above for Claim 1, and Steele further teaches that the first and second sealing materials are different materials (see Table 1 where the strong seals and the weak seals use different materials, strong seal column A, and Weak seal column B, col. 5, ll. 30-43).

21: Steele teaches the claimed invention as discussed above for Claim 1, and Steele further teaches that the first conditions or the second conditions include a required temperature or pressure (see the variation in temperatures and pressure for the weak and strong seal in col. 6, ll. 22-32).

24: Steele teaches the claimed invention as discussed above for Claim 1, and Steele further teaches that the at least one web layer includes a substrate made of paper (see substrate 15, which is paper, Figure 2).

25: Steele teaches the claimed invention as discussed above for Claim 1, and Steele further teaches that the first seal is disposed over a majority of a surface of the at least one web layer (see the first seal in the first region disposed along a longer side, e.g. right side of Figure 1)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/365,854 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a first and second overlaid plies with an inner cavity between packed with an expandable material in order to provide cushion in the walls to an object to be shipped and a sealing material to seal the plies.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 3-20 and 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.
Claims 26 would be allowable if and when the outstanding Double Patenting rejection(s) is/are addressed above to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735